 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouse Electric CorporationandUnited Elec-trical,Radio,and Machine Workers of America,Locals 1002,957, and 1105.Cases 19-CA-16964, 7-CA-23546, and 13-CA-2432731 January 1986DECISION AND ORDERBY MEMBERS DENNIS, JOJHANSEN, ANDBABSONOn 2 July 1985 Administrative Law JudgeWalter H. Maloney,Jr. issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The General Counsel filed an an-swering brief,and the Charging Parties filed a briefin support of the judge's decision. -The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Westing-house Electric Corporation,Pittsburgh,Pennsylva-nia, its officers,agents, successors,and assigns,shall take the action setforth in the Order.'The Respondent has excepted to some ofthe judge's credibility fmd-mgs. TheBoard's establishedpolicyisnot to overrule an administrativelaw judge's Thecredibilityresolutions unless theclear preponderance ofall the relevant evidence convincesus that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir1951)We have carefully examinedthe record and find no basis for re-versing the findings.In his decision,the judge made some minorfactual errors which wecorrectContraryto the judge's statement,a proposalto revise the keysheet rates was rejectedonly by Local1002 representing employees atthe Seattle facility Similar proposals were not madeat the other twoplants.Ronald Landess was not among the employees demoted at theChicago facilitySeattle Plant Manager Hammond metwith officials ofLocal 1002on 21 February 1984,not 1983.Finally,we correct the spell-mg of Local 1105 President Samuel Mmniefield's name.2There areno exceptionsto the judge's dismissal of the complaint al-legations relatingto the layoff and recallof employees at the Respond-ent's DetroitfacilityMember Babson, in adoptingthe judge's conclusion that it is appropri-ate for the Board to interpret the disputed clauses in the contracts here,does not rely on the judge's findingthat the contractsdo not contain ar-bitration provisions.SeePlasterersLocal 627 (Hart Concrete),274 NLRB1286(1985).Max Hochanadel,Esq.,andGeorge Alexander, Esq.,forthe General Counsel.Walter P. DeForest, Esq.,andWilliam Bevan, III, Esq.,ofPittsburgh,Pennsylvania,for the Respondent.Robert L. Lewis, Esq.,of New York, New York, for theCharging Parties.278 NLRB No. 61DECISIONSTATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative LawJudge. These cases came on for hearing before me at Se-attle,Washington,Detroit,Michigan,and Chicago, Illi-nois, upon unfair labor practice complaints," issued byRegionalDirectors for Regions 7, 13, and 19 of the Na-tionalLabor Relations Board. These cases which wereconsolidated for hearing allege that Respondent Westing-house Electric Corporation2 violated Section 8(a)(1) and(5)of the Act. More particularly, the respective com-plaints allege that the Respondent unlawfully reclassifiedemployees in its Seattle,Detroit, and Chicago apparatusrepair plants to lower grades with lower rates of payWithout notifying the respective UE locals in thoseplants and giving them an opportunity to bargain overthe reductions in pay. These events took place on De-cember 22,1983, and March 2, 1984, ,during the term ofoutstanding,national and local agreements between theRespondent and the UE and its respective locals. TheDetroit complaint alleges that this end was accomplishedby the subterfuge of laying off employees and later re-calling them to lower classifications having lower ratesof pay. The Respondent admits that it reclassified down-ward certain employees at these plants and that it laid offand recalled certain Detroit employees in labor gradeslower than the ones they held on the date of their lay-offs. It claims that it had the right to do so under provi-sions of its national and local agreements,and that it hadno obligation to bargainwith the UEor its locals con-'The principal docket entries in these cases are as follows.Charge was filed on August 15, 1984, in Case19-CA-16964 by UnitedElectrical,Radio,and Machine Workers of America, Local 1002 (Local1002), against the Respondent The complaint was issued by the RegionalDirector for Region 19 against the Respondent on September 26, 1984The Respondent's answer was filed on October 9, 1984 The charge wasfiled on June 15, 1984,in Case 7-CA-23546 by UE Local 957 against theRespondent.The complaint was issued by the Regional Director forRegion 7 against the Respondent on October 23, 1984.The Respondent'sanswer was filed on November 2, 1984. The charge was filed on June 21,1984, in Case13-CA-24327 by UE Local 1105against the RespondentThe complaint was issued against the Respondent by the Regional forRegion 13 on August20 1984. TheRespondent's answer filed on Septem-ber 17,1984.The amendment to the complaint was issued by the Region-alDirector for Region 13 on October 12, 1984 The answer to theamendment to the complaint was filed on October 22,1984.The secondamendment to the complaint was issued by the Regional Director forRegion 13 on November 8, 1984;the Respondent's answer to the secondamendment to the complaint was filed on November 19, 1984.The hear-ing was held in Seattle,Washington,on December 18 and 19, 1984, inDetroit,Michigan, on January 30 and 31, 1985, and in Chicago,Illinois,on March 27 and 28, 1985 Briefs was filed by the General Counsel, theCharging Party,and the Respondent with me on or before May 28, 1985.2 The Respondent admits, and I find, that it is a Pennsylvania corpora-tion having offices and plants in various parts of the United States, in-cluding Seattle,Washington,Trenton,Michigan, and Chicago, Illinois,where it is engaged in the service and repair of electrical apparatus Inthe course and conduct of its business at these and other locations, theRespondent has had gross sales in the period of 1 year in excess of$500,000, and has sold and transported from these named locations direct-ly to points and places located outside the States in which they are situat-ed goods and services valued in excess of $50,000.Accordingly,the Re-spondent is an employer engaged in commerce within the meaning ofSec. 2(2), (6), and (7) of the Act. UE Locals 1002, 957, and 1105 are,respectively,labor organizations within the meaning of Sec.2(5) of theAct. WESTINGHOUSE ELECTRIC CORP.425cerning such matters. The Respondent admits that, infact, it did not bargain concerning these downward re-classifications of employees.On these contentions, theissuesherein were drawn.3FINDINGS OF FACT1.THE UNFAIR LABOR PRACTICES ALLEGEDThe Respondent operates approximately 63 apparatusrepair plants throughout the United States and controlsthese operations from its Greentree headquarters in Pitts-burgh, Pennsylvania. About 25 of these apparatus repairplants are covered by labor agreements with the IBEWand about 6 to 8 are covered by agreements with theIUE. The three apparatus repair plants at Seattle, De-troit, and Chicago are covered by agreements with theUE. A fourth UE-represented apparatus repair plant atTucson, Arizona, was closed in February 1985. Employ-ees atthe balance of the Respondent's apparatus repairfacilities are unrepresented. The UE also represents Wes-tinghouse employees at eight production plants.The aforementioned International unions also representemployees at many other Westinghouse facilities whicharedevoted to production activities.These unionsengage in national bargaining with Westinghouse every 3years and conclude national agreements. Thereafter, theirvarious affiliated locals bargain with local Westinghouseplant management for local agreements which are limitedin scope to a single location, The UE has followed thispattern with respect to the three apparatus repair plantsinvolved in this proceeding. The national Westinghouse-UE agreement was concluded in ' the summer of 1982 inPittsburgh and runs from July 12, 1982, to July 22, 1985.Local agreements covering the Seattle, Detroit, and Chi-cago plants were concluded following the completion ofnational bargaining.It is in these local agreements thathourly rates, which are keyed to specific job classifica-tions, are negotiated and agreedon. Theserates, as em-bodied in what are called "key sheets." They vary fromplant to plant and are a part of local supplements, not thenational agreement.In October 1983, the Respondent reorganized its appa-ratus repair division from two divisions (western andeastern) into one division headed by Robert Burns, whobears the title of general manager of the apparatus repairdivision of Westinghouse. His immediate subordinate isJames L. Cannon, the operations manager of the appara-tus repair division. The 63 repair plants are supervised by4 regional managers. The Seattle plant is part of thewestern region, while the Detroit and Chicago plants area part of the midwest region.Apparatus repair, plants are established to repair, over-haul, and rebuild not only Westinghouse equipment but avariety of electrical equipment manufactured by manyother companies. Typically theseplants are engaged inthe work of repairing transformers, generators, and elec-tricalmotors of various sizes, dimensions, and complex-ity.Most of the work is done at the Respondent's plants,but it is quite commonplace to dispatch mechanics to thesite of a damaged or malfunctioning piece of equipment3The transcnpt is noted and corrected.to overhaul or repair it at the customer's premises. In ad-dition to these conventional types of repair work,, theRespondent has attempted to branch out into relatedfields in order to expand its repair business. For example,the Seattle plant has undertaken the function of disposingof PCB, a highly toxic liquid found in larger transform-ers and generators, and employs specialized employeeswho perform this service for its customers.Unlike production plants which manufacture a varietyof items for national or international markets, the busi-nessof apparatus repair plants is peculiarly local and re-gional in scope. It is affected by downturns, and presum-ably upturns, in economic conditions in the particularmarket areas which they serve. The Seattle plant hasbeen adversely affected by economic troubles in the lum-bering industry and by a decline in repair contracts letby the U.S. Navy. The Chicago plant has been affectedby troubles in the steel industry in and about Chicago,while the Detroit plant is sensitive to ups and downs inthe automobile industry.Moreover, repair plants havebeen affected by local and area competition, which ap-parently has been increasing in recent years.The Respondent introduced evidence that, between1981 and 1983, the apparatus repair division (or divi-sions)suffered a national decline in annual sales of about$40 million-from $174 million to $135 million. In 1983,the division experienced a net operating loss of $7.8, mil-lion.According to Division Human Resources ManagerCharles Hester, most of its 63 plants (including the onesinvolved in this proceeding) experienceda loss,althoughOperations Manager Cannon, in a memo dated Novem-ber 21, 1983, told his regional managers that four plantswere operatingat a loss.In 1984, about 25-30 repairplants also underwent what Westinghouse likes to call a"redistribution"-a downgrading or demotion of produc-tion and maintenance employees with resultant reduc-tions in their, hourly earnings. In some plants there werelayoffs as well. The "redistributions" which took placebetween December 22, 1983, and March 2, 1984, in thethree UE-represented plants in the Apparatus Repair Di-vision are what is being litigated in this case.Shortly after the reorganization of the repair divisioninOctober 1983, the Respondent embarked on a wide-spread program of cost cutting in order to reverse thenet operating loss which it was experiencing nationally.This program extended into various fields. Of particularimportance to this proceeding was its effort to reducethe average earned rate (AER) at its various plants. Theaverage earned rate is the average rate which it pays allemployees at a particular plant. It includes the hourlyrates which are derived from the key sheet (not a specif-ic key sheet rate but the aggregate of what is actuallybeing paid as a result of key sheet requirements), over-time and travel premiums, night-shift differentials, andwhat is known as temporary rate adjustments (TRA). If,on a temporary basis, an employee is assigned to workwhich is of greater difficulty or complexity than theduties set forth in the job description pertaining to hisregular classification, he is temporarily paid at the higherhourly rate which isassignedto the classification whichincludes the complexity and difficulty of the job to 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich he hasbeen assigned.For instance,a grade 9 em-ployee temporarilyassignedto a job which includesgrade 11 work would be "TRA'ed"as a grade11 for theduration of that assignment.After completing the job forwhich he has been "TRA'ed," he then returns to thehourly rate for the labor grade to which he has been per-manently assigned.A nationalseminar ofplantmanagers in Pittsburghwas devoted,in part,to the importance of cost cutting,includinga reduction in the AER in each plant. A meet-ing of regional managersof the division which tookplace in El Paso in the fall of 1983 also focused on thisproblem. On November 21, 1983, Cannonsent a memoto his regional managersin which hemadethe followingstatement:At the beginning of our El Paso meeting lastweek, we discussed the importance of reinforcingour forecast for 1983. This must be done in order togive us a reasonable start on the information for1984.We had asked each of you to obtain a smallincreasein sales and marginby location, or toreduce the costs by location for a few months inorder to reinforce our position going into 1984.The plants where the volume is not availableshould be actioned immediately as far as programsdesigned to reduce costs. Each of the regional man-agerswho has a declining year performance, andwho will continue to decline, should act immediate-ly to stem the negative financial effect.For those plants that you are going to identify toreduce costs in 1983, I would suggest that youmove immediately and effect the programs by thefirstweek in December. Please keep me informed asto what your actions are, and what the time tableswill be.In 1984, you are each loaded with an objective ofmaintainingblack performing plants, and reversingfour red performing plants. In addition to this, wehave committed to a $1.00 per hour ICS directlabor rate reduction. I have asked each of you totry to work within the framework of $1.20 per hourto $1.70 per hour, in order to obtain a division com-mitment of a net $1.00 per hour reduction in ICSdirect labor rate.For plants that are to be adjusted, as per theabove paragraph, I would suggest that you immedi-ately readjust the distribution of labor grades at thetimethat you action these plants.Your commitment to the division for the 1983numbers meansthatwe have to pull a return fromthe profitable plants, and reduce a bit in the non-profitable plants.I thought it proper to document this commitmentimmediately following our El Paso meeting, so thatwe all continue to understand what the objectivesare.Understandably, this memo,emanating as itdid fromcompany headquarters, gave rise to other memos issuedfurther on down ,the corporate ladder. On December 1,1983,Kenneth R. Carlson, western repairregion manag-er, sent a memo entitled "Cost Reduction Objectives-1984" to all unit managers in the western region. Carl-son'smemo, containing a caution that it should be"Opened by Addressee Only," stated:We are all aware that 1983 was not a good yearfor the repair business in our Region, as well asthroughout the country. Going into the first quarterof 1984, we will be responsible for attaining strin-gent cost reduction objectives.By March 1, 1984, the entire Region is commit-ted to reducing its over-all direct labor rate. Eachof you should look at $1.70 per hour reduction asyour target. Prepare a work sheet with your analy-sisof redistribution of employees by labor gradethatwill accomplish the targeted objective, usingthe current make-up of your work force (11/30/83).This report must be in my office by Dec. 19.There are many ways to accomplish this task.The most "results" oriented practice to reduce youraverage earned rate in each plant would be to redis-tribute your labor grades. Other examples of meth-ods to supplement the effect of redistribution wouldbe to cut back on group leader pay or night shiftpremium.Obviously, the hiring of productivepeople at the low end of the key sheet is not an ac-ceptable methodology to be utilized in attaining ourcommittedobjectives.We are aware of some of the consequences thatface us through applying this exercise. George Men-denhall will be looking carefully at each plant. LouZaltzberg and I will assist him and also make sug-gestions and recommendations.Since there are ob-vious sites throughout our Region where opportuni-ty exists to do the most good, we will be concen-trating our efforts toward them first.Please begin now by thoroughly reviewing yourown location and coming up with a plan or plans toreduce your direct labor rates. If you have anyquestionsor suggestions, feel free to contactGeorge, Lou, or me.Later on, George E. Mendenhall, the westernregion'smanager of human resources,sent the following message,dated June 15, 1984, to all western region foremen:I am well aware each of you are the individualstaking the most "heat" in regards to our Redis-tribution/AER Program. I only hope at this timeyou believe the intent of the Program is in the rightdirection.By slotting our productive people in their properposition description, we are paying them for the re-spective work performed. In many cases where welowered the keysheet for the second time and havebegun to hire entry level people, our labor costshave decreased tremendously. I'd like to thank eachof you for your input and cooperation;' and yourcontinuedsupportwillattain ourAER reductiongoal. WESTINGHOUSE ELECTRIC CORP.427Other memos of similar import were written elsewherein the apparatus repair division. On November 7, F. J.McLaughlin, the former plant manager of the Respond-ent's Chicago plant,4 sent a memo to Henry Kauffunger,former superintendent of the ARD portion of the plant,in which he stated:Please arrange to review your thoughts on howthe CGR work force should be distributed. Keep inmind we have many labor grade 12's who are notqualified for that position and we are looking formore of an even distribution of labor grades.Think about job combinations such as cleaner/-sweeper. Let me have your reply by November 28,1983.On January 30, 1984, L. E. Vickers, manager ofhuman resources for the Respondent's midwest region(which includes both Chicago and Detroit), sent the fol-lowing memo, entitled "Reducing Direct Labor Costs,"to all midwest region plant managers:Ihave already had the opportunity to discusswith most of you the subject of reducing your aver-age hourly labor rate. Beginning in February, wewill have to begin reporting to Mr. Cannon ourachievements by location.Again, we have been given the objective of re-ducing direct labor cost by $1.20 to $1.70 perhour/AER across the region. In reaching this ob-jective,we must report direct labor savings of$.53/hour by April 1 and $.72/hour additional byJune 1.This subject will be one of the main topics of dis-cussion during our region meeting. You are asked tobegin thinking of ways this can be accomplished inyour location.5On December 23, 1983, the Respondent laid off 15 em-ployeess out of a total complement of 35 who were em-4 In 1983, the Chicago plant housed a production operation, known asthe Chicago control division (CCD), and an apparatus repair division(ARD) McLaughlin was in charge of both divisions. The recipient of theNovember 7 memo, Henry Kauffunger, was his immediate subordinateand was in charge of the repair or ARD portion of the plant.5 Carl Spevetz is the manager of the Detroit apparatus repair plant andhas held that position for more than 10 years He professed complete ig-norance of the above-quoted memo from J L. Cannon to regional man-agers concerning cost reductionWhile admitting that Vickers mentionedat a meeting that the Company was looking for ways to cut labor costs,Spevetz denied that Vickers ever gave any orders to cut labor costs, al-though he admitted on cross-examination that he told Vickers there wasgoing to be a reduction in force and Vickers okayed it He also said hewas unaware of what other appliance repair plants were doing with re-spect to downgrading of employees I discredit Spevetz' testimony withrespect to these matters on the basis of: the above-quoted memo whichwas sent to all midwest region plant managers, including Spevetz. Spe-vetz' testimony in general was marked by argumentative and evasive re-sponses andhis demeanor was poor. I would not credit any ofhis testi-mony on any disputed matters unless it was corroborated by independentevidence.6 Spevetz testified that, on December 17 or 18, he told 18 employeesthey would be laid off, but detailed evidence placed in the record by theRespondent (R.Exh. 23) indicates that only 15 were, laid off in December1983.ployed at its Detroit plant. Two laid-off employees even-tually quit. One is still on layoff status. The net effect ofthe layoff was to eliminate 13 positions in labor grades10 and 11, the highestgrades inthe Detroit scale. Theremaining 12 were recalled, between January 20 and May23, 1984. Eight of the twelve recalled employees wererecalled to work in labor grades lower than the gradesthey occupied on the date of their layoffs. Five of theeight employees recalled to lower laborgrades havebeen promoted to highergrades sincethe date of theirrespective recalls.7 Five other Detroit employees weredowngraded on December 23 but were retained on thecompany payroll.On March 2, 1984, the Respondent downgraded 10employees out of a unit of 25 at itsSeattle apparatusrepair plant. 8No layoffs took place at that time, al-though six layoffs did occur in late August. Those lay-offs are not alleged as violations by the General Counsel.On the same day as the Seattle downgrading, the Re-spondent demoted 27 of its 47 Chicagoapparatus repairemployees; however, no layoffs took place at Chicago.9Some of these employees have since been given promo-tions to higher labor grades.The Respondent justified these personnel actions, all ofwhich resultedin lower earningsfor affected employees,by provisionsin its nationalcontract with the UE and inlocal supplements covering its Seattle, Detroit, and Chi-cago plants. The provision in the National Agreementrelied on by Westinghouse reads:Section V - CooperationThe parties to this Agreement agree to cooperatein every reasonable way in carrying out the provi-sions hereof and to exchange such information withrespect hereto as is mutuallydeemed essential forthe furtherance of harmonious relations. The Unionrecognizes that it is the responsibility of the Compa-ny and its PlantManagements to maintainplant effi-ciency and agrees that Management shall have thefreedom of action necessary to discharge its respon-sibility for the successful operation of the Company.This responsibilityincludes, amongother things, thedetermination of the number and location of itsplants;the selection of those with whom it will dobusiness;and the determination of the products tobe manufactured and the production schedules. This4Those recalled to lower labor grades were James Blaylock, JerryLinton,Billy Ferrell, Clarence Peterson,Darrell Kasic,Ricky Andrews,Boyd Wallace,Maynard Robinson,and Marvin Wilson.Ferrell,Peterson,Kasic, Andrews, Robinson, and Wallace have been promoted to highergrades following their recalls.B The 10 employees downgraded on March 2 at the Seattle plant wereMichael Yadrick,James S. Welsh, Shawn Mitchel, Walter Kasprzyk,Jamie L.Jones,Michael D.Joel,David Hopkins, Steven B.Hanson,Ronald C. Palo, and Fred S. Schmidt.9The employees who were demoted on March 2 at the Chicago ARDplant were Robert Bedient, Robert Davis, Mark Doyle, Arnold Green,Chester Haldash, Joseph Hornik,Miihai Jacob,Harley Kelso, KennethKenjosian,StefanKeratschkoff,Frai{kKozikoski,Ronald Landess,Delmus Lech,Joseph Mintello,Marc Muller, Hans Myhre, Garth Po-chocki,AlfredPolus,Herbert Powell,EstebanRodriquez,BahtoutSalman, Ossie Seaton, George Sirak, Conrad Sirois,Adam Weklar, Rich-ard Willey, and Aleksander Wodka. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDsection does not limit or modify the rights of theparties under any other provisions of this Agree-ment or of the applicable local supplements. 10The portion of the Seattle local supplemental agreementrelied on by the Respondent in support of its action de-moting 10 Seattle employees is entitled"Article IV-Se-niority." Sections C and D of that article read, in perti-nent part:C. Decrease in Force1.When production schedules make it necessaryto effect a decrease in force, the Foreman willnotify the Chief Steward and Department Steward,of the reasons therefor prior to notifying the em-ployee.2.The employee with the least seniority on eachjob affected will be up for disposition.3.Provided the employee up for disposition hassufficient seniority, he may replace the least senioremployee on the same or successively lower-ratedjobs, provided he can do the job with only suchtrainingas an employee with previous experienceon such job would require.4. If the employee cannot be placed by applica-tion of (3) above, he will be given proper noticeand placed on the inactive seniority list, if eligible.D. Furlough1.When there is a temporary reduction in activi-ty, furloughs will be used to bridge the period of re-duced activity.2.Unless all employeesassignedto a job are af-fected, furloughing will be in seniority order in thegroup affected.The Detroit Local Supplement2 contains a similarprovision. It states, in pertinent part:D. Decrease in Working Force1.Furloughsa.Temporary reductions in production will bebridged by furloughing the affected employes onthe affected job classifications involved. The sectionsteward shall receive advance notice of furloughsand the reasons therefor.b.Furloughing will take place on an equalizedbasis among employes on the same job classificationas far as practical. Generally, furloughing will nottake placein excessof forty (40) hours atanyonetime, nor more than eighty (80) hours in a calendaryear.No additional furlough will be scheduledbeyond the eighty (80) hours without prior discus-sion with the Local.10Also pertinent is "Article XII-Seniority,"sectionB-1,whichstates:It is understood and agreed that in all cases of rehiring or layoffs2. Layoff procedurea.The least senior employe on the job affectedwill be removed.b.An employe thus up for disposition will bemoved as follows, depending on which alternativeresults inthe highest labor grade, if the employeecan do the job with only such trainingas an em-ployee with previous experience on such job wouldrequire.(1)He may displace the least senior employe inthe same or progressively lower labor grades inhis section; or(2)He may displace the least senior employeon any job he had held at the standard rate. 11(3)He may displace the least senior employe inthe same or progressively lower laborgrades inthis occupation.(4) If he is not placed under b.(1), (2), or (3)above, he will displace the least senior employein any job of the same or lower labor grade.(5)When an employe is not placed by theabove procedure, he will be laid off and his nameplaced on the inactive seniority list, provided hehas successfully completed his probationaryperiod.Chicago Local Supplement 5, entitled "Seniority,"contains the following provision relied on by the Re-spondent as the basis for its procedure in downgrading27 Chicago employees on March 2. It provides, in perti-nent part:Section III. Decrease in Work ForceIn the event of a layoff, the Company shall givethe Union as much advance notice as possible butnot lessthan 3 working days.In a reduction in working force, an employe willbe permitted to replace an employe with less senior-ity only if the employe can do the job with onlysuch training as an employe with previous experi-ence on such job would require. On jobs affectedby a reduction in force, employes at probationaryrate will be first removed, then employes at qualify-ing rate, and lastly employes at standard rate.The following procedure shall be used in line withthe preceding paragraph:[Details of bumping procedure omitted.Similarto procedure at the other two plants]Employes in the Control Center Division who areinvolved in a decrease in work force will be able tobump the lowest 30% of the employes on Job #247LightManufacturing Assembly (calculated at thetime of the announced decrease in work force) anddue to increasing or decreasing forces, accumulated length of service11 Every labor grade has three wage rates established for it on the keyllifhlwigovernte empoyee can do the job .. .sheet-probationary(P), qualifying (Q), and standard (S). WESTINGHOUSE ELECTRIC CORP.whose prime duties and responsibilities are perform-ing the following operations:1.Stab assembly2. Structure Assembly Station #2 & 53.Small Cell Canner4.Handle Mechanism Assembly5.Unit Handle Assembly6.Fuse Clip Assembly7.Cell Handlersjust as if those jobs were in the common unit.Employes in the Apparatus Service Plant who areinvolved in a decrease in work force will be able tobump 100% of the employes on Job #223 Repair-man "C" and 50% of the employes on Job #264Coil Taper (calculated at the time of the announceddecrease in work force) just as if those jobs were inthe common unit.One further provision in the national agreement wasfrequently cited in connection with the demotions andlayoffs which took place at these three plants in 1983 andearly 1984. Article VI, section 5(a)(2), of that agreementprovides:Notwithstanding 1., above, when an employeewho in accordance with the applicable Decrease inWorking Force procedure would be placed in asalary code or labor grade the maximum key sheetrate for which is more than ten percent (10%)lower than the maximum key sheet rate for thesalary code or labor grade of record in which theemployee wasassignedon the day six months priorto the place in question, the employee may elect tobe laid off.The parties agree that, if a proposed demotion results inlessthan a 10-percent cut in pay, the demoted employeemust continue to work at the lower grade or be deemeda voluntary quit. Under such circumstances he has nooption to take a layoff.The affected UE locals filed grievances protesting theCompany's actions. InDetroit,thegrievancewascouched in terms of wrongs allegedly done to twonamed employees, Mike Kniffen and Jeff Lerchenfeldt.In Seattle,a grievance was filed on behalf of all membersof UE Local 1002 and complained of a violation of thenational agreement and the local key sheet. A secondgrievance, filed the same day, ;complained about specificwrongs done by the downgrading of 10 named employ-ees, assertedly in violation of the national Agreement andthe Seattle local supplement. The Chicago grievance wasgeneral incharacter. It complained of a "wage cut" inviolation of specific sections of the national agreementand the Local supplement.All three grievances were taken to the national leveland were discussed by UE International RepresentativeSandra Polaski with various corporate officials in Pitts-burgh. All three grievances were denied by the Respond-ent.Their denials were protested by the UE. However,the contract between the UE and the Respondent doesnot provide for arbitration after the fourth step, except in429cases of discipline and discharge, so these grievanceswere not taken to arbitration. In fact, the UE was free tostrike to enforce its position in .these grievances, notwith-standing the fact that the national agreement and the sev-eral local supplements were still in full force and effect.However, the UE elected not to strike and instead filedthe charges herein. 112The bulk of the testimony in this ponderous recordwas devoted to blow-by-blow descriptions of what actu-ally transpired in the respective plants in preparation forthe demotions and/or layoffs. Much testimony was alsodevoted to detailed interpretative rationalizations as towhy the demotions and/or layoffs were or were not au-thorized by the terms of the above-quoted sections of ex-isting contracts. In Detroit, where the first of the Re-spondent's conflicts with the UE took place, Plant Man-ager Spevetz held a meeting with outgoing Shop Stew-ard Kniffen and current Shop Steward Leo Denard, aswell as other Local 957 officials on December 15, 1983,atwhich time he discussed a forthcoming reduction ingrades and layoffs' 3 at that plant.14 Spevetz gave them ahandwritten list of job titles and labor grades and in-formed them that "this is what we have and this is whatwe need." Denard testified that he was dumbfounded.He had expected that a layoff might be in the offing buthe had no previous inkling that the Companywas alsocontemplating a downward revision of the plant's gradestructure. The list furnished by Spevetzcontained a sum-mary indicating that the plant currently needed 22 em-ployees and would be laying off 13. However, the gradestructure proposed on the list was at a considerable vari-ance with theexistingstructure.Denard's response toSpevetz on this occasion was that he would not be re-sponsible for informing his membership of the proposeddowngrading, and that he would have to refer the wholematter to the membership before coming to any agree-ment concerning it: A meeting of the Local 957 member-ship took place on the following Sunday, December 18,at which time the membership refused to approve.A second meeting took place between Spevetz andunion officials about December 19. At that time, Denardtold Spevetz that the membership had rejected the pro-12 The Respondent makes no contention that the Board should or mustdefer to the contractual grievance machinery contained in the nationalagreement,at least as it applies to the disputes involved in this case.Having refused to arbitrate,the Respondent cannot claim that this dis-pute is one that should be sent to an arbitrator.is Spevetz testified that he had not been given any specific orders toreduce his work force. In light of other findings,as well as the discussionin fn. 6, supra, I discredit this statement. Spevetz admitted that he hadengaged in previous conversation with Vickers and admitted tellingVickers that he was contemplating a layoff at the Detroit plant becauseof low volume.14 I credit Kniffen's testimony to the effect that, early in December1983, he had a brief conversation with Regional Human Resources Man-ager Lee Vickers as Vickers was touring the Detroit plant. Kniffen askedVickers about rumors that were going around that Westinghouse wasgoing to close its repair shops in Chicago, Cleveland,and Detroit. Vick-ers replied by asking Kniffen how the employees in the Detroit plantwould feel about a pay cut, adding that the Detroit plant was top heavyin its grade structure.Kniffen replied that there was no way that Detroitemployees would accept a pay cut and asserted that they would be veryirritated if one were attempted. Vickers said there was going to be a paycut in Detroit and Chicago, and that the Chicago cut was going to beworse than the one in Detroit 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDposed downgrading and informed Spevetz that he wouldhave to decrease the work force according to contractrequirements.The Unionwas then notifiedthat a layoffwould take place on December 22. The procedure to beused was also announced.Each employee whose job waseliminated was to be called in to the office in the pres-ence of a union official,informed that his job was beingeliminated,and further informed of his right to bumpinto a lower graded position if one was available whichwas not being held by another employee who was seniorin company service.At the same time,Spevetz postedfive job openings in the plant but later removed the post-ings at the request ofthe Union.Employees were called in to the office and informedthat they would be laid off if they could not bump. Spe-vetz testified that it was impossible at the outset of thisprocedure to determine exactly who would be laid offuntil the bumping process was exhausted. He also testi-fied that his objective in making demotions and layoffswas to continue to perform the work in the plant, and ifpossible,with the same individual who was doing it butworking at a lower grade. One summary placed in therecord by the Respondent(R. Exh.20) indicates thatthere were 35 employees at the Detroit plant before thelayoff on December 22 and 19 immediately thereafter,thus suggesting that there were 16 layoffs.This figurevaries by one with another compilation introduced bythe Respondent concerning layoffs and recalls(R. Exh.23),which indicates that 15 were laid off on that date. Athird summary placed in evidence by the Respondent co-incides with the figure of 15(R. Exh.28).All are at avariancewith Spevetz's recollection.Six employees-Pleso,Schmidt,Lerchenfeldt,Kniffen,Denard, andNordstrom-were downgraded but not laid off. The endresult of this procedure,both as to the size of the workforce and the allocation of existing jobs throughout the11 labor grades,was somewhat different than the gradeallocation and work force size contained in the staffingplan which Spevetz proposed to the Union on December15.When the revisions of December 22 were completed,therewere 15, not 13,layoffs,and there were severalvariations from the labor grade levels contained on thesheet given to Denard the week before.Spevetz testifiedthat,had Denard agreed to the grade distribution of em-ployees found on the sheet given to him on December15, the number of layoffs would have been three lessthan what actually occurred' on December 22. Since De-cember 22,1983,the employee complement has in-creased in size from 20 to about 30 employees as laid-offemployees were periodically recalled.Included in theserecallswere three employees laid off back in 1982. Notsurprisingly,the amount of TRA'ed work-hours com-pensated at a labor grade higher than the permanentlyassigned grade of an employee who was given morecomplex work on a short-term basis-nearly doubled inthe Detroit plant in 1984 over the 1983 figure.Spevetz also recounted in his testimony that the De-troit plant was operating in the red in 1983. Respondent'ssummary of the profitability of that plant recites an oper-ating loss in 1983 of$243,211.The same compilation in-dicates that the Detroit plant operated at a loss during allbut one of the last 7 calendar years,posting a net loss of$1,093,415 in 1982 because of the bankruptcy of a largecustomer.' In 1984, it lost $320,362.Spevetz testified that he effectuated layoffs by compa-ny seniority within occupational groups, such as winder,fitter,and machine tool operator. There are six suchgroups in the Detroit plant, including one group referredto by Spevetz as "miscellaneous."He did not recall anyemployee electing a layoff rather than a demotion whenthe option was offered in the course of the bumping pro-cedure.December 1983 was not the first time that a layoff hadoccurred at the Detroit plant. Layoffs at this facilitytook place in March and May 1982, September 1980, andMarch 1979. However, Spevetz testified that the onlyprevious downgradings during his tenure as plant manag-er, in situations in which no layoffs had occurred, werefive or six instances when employees were demoted be-cause they were found to have been incapable of per-forming their work properly.There is no suggestion inthis record that any employee, either at Detroit or else-where, was demoted in late 1982 or early 1983 becauseof poor performance in the labor grade vacated.Denardtestified that previous layoffs were handled differentlyfrom the one which took place in December 1983. Ac-cording to Denard, previous layoffs were strictly "fromthe bottom up" with respect to seniority, and no down-gradings or demotions occurred. Occupational class,such as winder or fitter, was not a factor. Spevetz con-firmed this statement but explained it on the basis that, inprevious layoffs, all of the junior employees who hadbeen laid off were at the bottom of their respective occu-pational ladders so it was not necessary to invoke anybumping procedures,as in 1983. According to Spevetz,in 1983 some of the junior employees held higher laborgrades in various occupational classes so that bumpinghad to be followed to accommodate the seniority re-quirements of the contract.The reduction in labor grades which eventually tookplace in Seattle on March 2 met with resistance from thestart from Plant Manager Kenneth G. Hammond. Afterreceiving the above-quoted memorandum from WesternRegional ManagerCarlson,Hammondwrote to Carlsonon December 30, 1983, settingforthstatistical summariesof the staffing then in effect at Seattle and outlined apossible grade redistribution which would lower the av-erage earned rate atthe plant by $1.59 per hour. Aftersetting forth this hypothetical redistribution table, Ham-mond stated to Carlson:The net result of such a move would be to weedoutmany of our best people with correspondingproductivity and quality repercussions.In considering such a move 4 things must becarefully weighed:1.Skill levelandoverall contribution of eachindividual2.Area rate structure for similarbusinessesskills3.Content of each job description4.Skill level required for normal, if there issuch a thing, work-mix WESTINGHOUSE ELECTRIC CORP.Bearing all that in mind we come up with wherewe are now. However, should a person decide tothrow caution to the wind and take on the weakestperformers,without regard to seniority, contractagreements,or productivity you may have the fol-lowing:[Labor grade distribution omitted]Reduction $.31Finally if you want to know what I think mayhave a chance of getting past without a total uproarwe could have the following. In my humble unk-nowledgeable opinion, its not worth it except per-haps as opportunity such as retirement or severework force reduction presents itself. The latter ofwhich I hope we never see.[Alternative labor grade distribution omitted]Reduction $.16In mid-January 1984 Hammond held a meeting withthe employees at the Seattle plant, which, at that time,numbered about 25 in the UE bargaining unit. He toldthem that a pay cut had taken place at the Portland ap-paratus repair plant (which is represented by the IBEW)and that the same thing could happen in Seattle, eventhough he disagreed with the policy which prompted it.Notwithstanding Hammond's reluctance to effectuate ageneral downgrading or demotion at the Seattle plant, heacceded to the insistence of his superiors and, in fact, de-moted 10 members of the Seattle bargaining unit. Afterassessingthe requirements of the plant, Hammond pre-pared a revised seniority list which incorporated the de-motion of 10 designated employees. On February 21,1983, he held a meeting with officials of Local 1002 andhanded them the list. It was Hammond's intention tofollow the decrease in force procedures in the Seattlelocal supplement in selecting employees for demotionand to observe the seniority requirements of the nationaland local contracts in designating those who were up for"disposition," to use the phase employed by Westing-house. He proffered the list to the Union and asked if itcontained any errors in applying the terms of theseagreements. However, he also told them that the Compa-ny's overall decision to engage in the downgrading wasnot negotiable.15 As the proposed company action didnot involve any layoffs, the Union took the position thatthe reduction in force procedure was not available to theCompany for this purpose since no reduction in forcewas taking place. On March 2, the "redistributions" ordemotions were effectuated. All of the demoted employ-ees testified that their work assignments, both before andafter the March 2 demotions, were the same and somesuggested that they were doing even more complex ordifficultwork at lower pay than before the demotions.Hammond did not frontally challenge these statementsbut attempted to explain them on thebasisthat the em-is It has been the Respondent'sfirm position throughoutthese pro-ceedingsthat its basicdecision to engage in a downgrading process inany of its plantsis a management prerogative and hence nonnegotiableRespondent insists thatitnever negotiated this subject with any of therepresentativesof the affectedbargaining units431ployees in question were probably working below theirclassifications before the demotions so the action of theRespondent on March 2 served only to bring laborgrades more closely into line with the nature of assign-ments which were actually being made.' 6In Chicago, the apparatus repair plant was housed inthe same building as a production facility called the con-trols division,which was engaged in the manufacturingof electrical components that automatically control theturning on and off of fans,electrical systems,and similarmachinery. Both repair division employees and controldivision employees were part of the same bargaining unitand were represented by UELocal 1105. At the sametime the downgrading process in the repair division wasbeing accomplished, the production facility was beingphased out and its functions were being transferred toFayetteville,North Carolina.11 Both divisions had sepa-rate seniority lists but transfers between divisions werepermissible under certain very limited circumstances.Each division had separate management,although theyshared certain staff or support functions, such as person-nel.Latein 198318 and early in 1984, three meetings wereheld betweenunion representatives and management offi-cials concerning- the wage structure in the Chicago repairdivision.Among the management representatives in at-tendance was the new human resources manager for themidwest region,Lee Vickers. Vickerstold union repre-sentatives at that meeting that wages at the Chicagoplant were not in line with wages being paid by competi-tors in the area and that some adjustment had to be madeto bring them into line. He mentioned that the same situ-ation existed at a couple of other plants, including theone at Detroit, and requested that union officials sitdown and discuss a wage downgrading or demotion planwith him. He told Minnefield and other union spokesmenthat he would get back to them on this matter.A secondmeeting washeld between company andunion officials on February 27. At that time, Vickers re-called the earlier meeting and recited the fact that theChicago plant had a large number of employees in laborgrade 12. (Unlike the Detroit and Seattle plants, the Chi-cago key sheet provides for 14, not 11, different laborgrades.) Vickers then told Minnefield that he had made abreakdown of a new wage structure which was beingplanned and indicated that a general announcementwould soon be made to unit employees concerning theredistribution.The new plantmanager,StevenMcRae,stated that a general meeting with unit employees, whichwas to be held the following day, would not go into the16One of the features of Seattle's grade distribution which gave Ham-mond pause in criticizing the orders of his superiors was the fact, whichhe reluctantly had to admit,that about 75 percent of his work force wasin the highest labor grades.17 By March 2, when the demotions took place in the repair division,little if any production was taking place on the "other side"of the plantand only a handful of control division employees remained on board,principally to wrap up the activities of that division. By September 1984,no production employees at all were left in the Chicago plant.18Local 1105 President Samuel Minnefield placed the first conversa-tion with company officials on this subject in January 1984,but it is morelikely that it occurred sometime in December 1983 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetails of the new wage structure or specifically whowas going to be demoted. Vickers stated that he wastrying to stay within the contract, but insisted that theCompany needed a better distribution of employeesacross the key sheet. He told the union representativesthat, if a higher class of work should come into theplant, the Company could "TRA" someone to do it. Inresponse to a question by Minnefield, Vickers stated thatmanagementhad gone through the job descriptions andhad compared them with the kind of work employeeswere actually doing. When Union Steward James Scottchallenged this action as being a contract violation,Vickers' reply was that there was no violation since thekey sheet was being left intact. Vickers repeated his feel-ing that the Company was experiencing a serious prob-lem instaying abreast of its competitors, and McRaeadded that the Company was no longerdoingthe highclasswork that it had been doing but was performingfewer functions, all of which had less complexity. In re-sponse to a question from Minnefield, McRae stated thatjob descriptions had not been rewritten but added thatthismight have to be done later on. Minnefield asked formore information in order to determine which employeeswere going to be affected by this move. At this time, thecompany spokesmen furnished him with a summary ofhow many employees would be working in which gradesbut nonameswere mentioned.Two days later another similar meeting was held.Vickers announced that the job classification ladder hadbeen restructured and assured Minnefield that the Com-pany was trying to observe seniority in making thesechanges so that the contract would be observed. Heanalogized what was taking place to a layoff situation,except that no employees were going to be laid off.Shortly thereafter, a list of those who were to be demot-ed was prepared. It contained 27 names. The Company'saction in this regard took place effective March 2. As inthe case of the Detroit shop, the amount of TRA in theChicago plant approximately doubled following thedowngrading. Since this time, some promotions havebeen made in individual cases, but the wage structure hasnot been restored to what it was prior to March 2.Henry Kauffunger, who was formerly superintendent ofthe apparatus service plant, testified that the reduction intheAER (average earned rate) at the Chicago plantwhich came about as a result of the March 2 demotionswas about 36 cents per hour.rather than discriminatory considerations is immaterial ifitdid not bargain about those changes. Presumably mostpositions taken with respect to changes in contract termsare economically motivated. Such a defense may beavailablewhen the charge in question is a violation ofSection 8(a)(3) of the Act, but it is no defense to an8(a)(5) allegation.Pan Abode, Inc.,222 NLRB 313 (1976);Long Mile Rubber Co.,245 NLRB 1337 (1979). Where,as here, there is no contention that bargaining actuallytook place, it is not necessary to address the closely re-lated question of whether, under Section 8(d) of the Act,the Union had ' any obligation to bargain about, or toconsent to, changes requested during the term of threelocal collective-bargaining agreements which were in fullforce andeffectwhen the demotions at issue occurred,' sand whether it could require the Employer to wait untilthe next contract negotiations to find a remedy for itseconomic position by reducing the hourly earnings of itsemployees.The obligation to bargain over wages, hours, andterms and conditions of employment, as well as any mid-term changes therein, covers a multitude of specificitems.The obligation extends to downgradings of em-ployees in job classifications which have the effect ofcutting wages,20 changes made in job classifications andwage rates,21 changes in the method of recalling laid-offemployees,22 changes in the manner in which a job maybe manned,23 the transfer of employees to other job clas-sificationswhere the effect is a decrease in takehomepay,24 or a change in the functions and content of ajob.25As the Board stated inPan Abode, Inc.,supra at315:In order for the General Counsel to provea primafaciecasewith respect to an alleged violation ofSection 8(a)(5), he need only prove that an obliga-tion to bargain under Section 9(a) existed and thatRespondent refused to bargain either directly or didnot bargain by unilaterally effecting a change inworking conditions. Not only is the Respondent'smotivation in instituting such changes totally irrele-vant in determining the existence of a violationunder Section 8(a)(5), but such considerations may,as alleged in this case, provide the predicate forfinding the same actions violative of other sectionsof the Act.II.ANALYSIS AND CONCLUSIONSAny analysis of the legality of the Respondent's actionin effectuating a wholesale reduction of the wage rates inthree of its plants during the terms of the contracts cov-ering those bargaining units must begin with the basicstatement that the refusal of an employer to negotiatewith the representative of its employees concerning mid-term revisions of wages, hours, or terms and conditionsof employment is a violation of Section 8(a)(5) of theAct, and it is no defense that such a refusal to bargaindid not take place in the context of overall subjectivebad faith.NLRB v. Benne Katz,369 U.S. 736 (1962).Moreover, the fact that the Respondent's action inmaking unilateral changes is prompted by economicAs abstract propositions of law, the Respondent mightnot quibble with the above-recited statements of its basiclegal obligation toward the Unions which represent Seat-19SeeC & S Industries,158NLRB 454 (1966),Oak Cliff-GolmanBaking Co,207 NLRB 1063 (1973),EasternMarket Beef Processing Corp.,259 NLRB 102 (1981),Ford Bros,263 NLRB 92 (1982);ConnecticutPower Co,271 NLRB 766 (1984).Bergen Point Iron Works,79^NLRB 1073 (1948)21LimpcoMfg.Co.,225NLRB 987 (1978);Mooney Aircraft,138NLRB 1331 (1962)22 D. H. Farms Co,197 NLRB 267 (1972)23Sea-Land Service,146 NLRB 931(1964).24 Lucas CountyFarm BureauCo-Operative Assn,128NLRB 458(1960).25Central Cartage. Inc.,236 NLRB 1232 (1978),Everbnte ElectricSigns,222 NLRB 679 (1976). WESTINGHOUSE ELECTRIC CORP433tle,Detroit, and Chicago apparatus repair employees.The nub of the Respondent's defense to the GeneralCounsel's prima facie case is that it satisfied its obligationto bargain with the respective UE locals concerning theactions it took by virtue of provisionsin its nationalagreement with the UE and in each of its applicablelocal supplements. Respondentarguesthat the UE andits affiliated locals gaveit permission to engagein the re-distributionswhich took place at these locations late in1983 and early in 1984 through unilateral actions. Therelevant portions of those agreements are set forth supra.Respondent goes even further. It also contends that,even though the terms of these agreements do not actual-ly excuse it from bargaining over the disputed redistribu-tions or downgradings, if it can come up with a plausibleargument to the effect that they do, then the Board mustdismiss the 8(a)(5) complaint in this case and leave theultimate truth of the matter to some other forum.The major premise of the Respondent's defense canalso be stated in other terms. Recasting its defense intolanguage used in otherBoard cases,the Respondent'sclaim is that the Union and its respective locals havewaived their right to bargain over the conduct here atissue, so there can be no unlawful refusal to bargain in itsunilateral actionswhich are the subject of this case.These contentions, in whatever mode they are cast, havea long and varied history in Board and court law.However, beforeexaminingthat legal history, one ob-servation must be made concerning a factual issue aboutwhich much testimony was taken. According to theCharging Party and the General Counsel, the Respond-ent's unilateralaction proceeded on orders from corpo-rate headquarters which demanded that plantmanagerscut average hourly earnings in all of the 63 plants in theapparatus repair division of Westinghouse by $1.20 to$1.70 per hour during 1984. Some of these plants are un-organized, so unilateral action could be taken withoutlegal challenge. Some are represented by other unions,who apparently consented to midterm wage reductions,but three of these actions are challenged here as unlawfulrefusals to bargain. In any event, what occurred was awage restructuring which was motivated by a look at anationwide balance sheet which showed that the divisionin 1983 was awash in red ink. Something had to be doneand cutting wages all along the line was the principaleconomy to be effected, in order to bring about an im-provement in a nationwide profit-and-loss statement.The Respondent spent a great deal of effort in attempt-ing to establish that 52 demotions which were made atthe three plants involved in this proceeding occurred be-cause of individual decisions, taken by individual plantmanagers ontheir own initiative and without referenceto what was going on at any other location, all of whichwere prompted by the fact that the repair work cominginto their respective facilities was not in quantity or qual-ity of sufficient amount to justify the grade structureswhich existed. According to the Respondent, three plantmanagerswent out and looked around their plants, sawthat the work in progress and the orders anticipated didnot justify the staff on hand, and then took action tobring their grade structures into line with the needs oftheir respective operations.Both situations described above amount to an econom-icmotivation for the actions which are challenged in thiscase. I think it is quite clear that the actions taken atthese three locations would not have occurred but forthe memo from company headquarters and other pres-sures brought to bear from the top to cut costs by cut-ting labor grades. Hammond explained why he, as aplant manager, was reluctant to take the action requiredof him until he was ordered to do so. He was afraid ofhurting employee morale and of losing valuable andskilled employees if their earnings were arbitrarily re-duced. The other plantmanagerswere not so fulsome intheir expressions, but it is clear that they and their prede-cessors allowed the grade structures they eventually re-duced to remain in place for a very long time, withoutsignificant revision, until they were told to do somethingabout it and to do it soon. This finding places the actionsof the Respondent in proper focus and is generally rele-vant in considering the legal questions at issue. However,the actions taken for the motivation found are still aneconomic, not a discriminatory, explanation of the Re-spondent's conduct and, as a matter of law, are immateri-al to the Respondent's defense, to an 8(a)(5) complaint.Whether the Respondent downgraded its apparatusrepair employees because of companywide balance sheetconsiderations or because of a scarcity of work in threeparticular plants, it must still bargain over these matterswith the affected unions unless it was excused fromdoing so. The validity of its excuse, not the bona fides ofits economic explanation, is the crux of theissue in thiscase.The fact that an asserted waiver of the bargaining obli-gation involves an examination of the meaning of con-tract provisions does not oust the Board' of jurisdictiontomake that examination. InNLRB v. C & C PlywoodCorp.,385 U.S. 421 (1967), the Board and the SupremeCourt were confronted by a contentionin an 8(a)(5) casethat the Board had no right to challenge the unilateralinstitution of a wage plan by an employer because,"sincethe contract contained a provision whichmighthave al-lowed the Respondent to institute the wage plan in ques-tion, the Board was powerless to determine whether thatprovisiondidauthorize the Respondent's action, becausethe question was one for a state or federal court underSection 301 of the Act." Supra at 425, 426. That casehad one other significant similarity to the one at hand, inthat "the [C & C Plywood] contract did provide griev-ance procedures, but the end result of those procedures,if differences between the parties remained unresolved,was economic warfare, not `the therapy of arbitration'[citingCarey v.WestinghouseCorp.,375U.S. 261,272]."This case looks very much likeC & C Plywoodre-visited.The Supreme Court held that the Board was notousted from jurisdiction to determine whether a contractprovision authorized a unilateral change in wages andwent on to uphold the Board's contract interpretation. If,in this case, the Board declines to construe the contractsin evidence to discover whether a waiver of bargaininghas occurred or whether the Respondent has committedan unfair labor practice, it is because the Board chooses 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot to do so, not because the Board is precluded fromdoing so. See alsoNLRB v. Strong Roofing Co.,393 U.S.357 (1969).In resolving 8(a)(5) allegations,sometimesthe Boardhas chosen to engage in contract interpretation 26 andsometimesithas not.27 InNCR Corp.,supra, a case onwhich the Respondent has placed heavy reliance, theBoard refused to resolve a disputed interpretation of acontract because "the Board will not enter the dispute toserve the function of arbitrator in determining whichparty's interpretation is correct." Resolving a contractclaim inthis case will not imperil the role of arbitratorsnor foist the Board into a dispute which others can re-solve. The contracts in this case do not provide for arbi-tration concerning the issues raised by the Respondent inits defense, and the Respondent has candidly said that, ifthe Union does not like the way in which the Respond-ent resolved union grievances objecting to the down-gradings, it can strike. A picket line is not a forum to beequated with arbitration. One resolution is a resort toeconomicmuscle and the other is a determinationthrough the methodology of contract interpretation andapplication.The Board has yet to defer to a picket lineto decide a legal question arising under the Act, and itshould not do so here.C & C Plywood,supra, stands for the further proposi-tion that a waiver of the right to bargain over changes inwages, hours, and terms and conditions of employmentmust be a clear waiver. Others have used the phrase"clear and unmistakable."Timken Roller Bearing Co. v.NLRB,325 F.2d 746 (6th Cir. 1963). Such a waiver willnot be lightly inferred, and contractual language whichreserves to the employer the right to make unilateralmidterm changes will be strictly construed.Pepsi-ColaDistributingCo.,, 241NLRB 869 (1979);Southern FloridaHotel Assn.,245 NLRB 561 (1979);Capitol Trucking, 246NLRB 135 (1979). In short, the risk of ambiguity nor-mally falls upon the party asserting the existence of acontract waiver. However, I do not think that these gen-eral considerations are of critical importance in this case,because the relevant contractclausesrelied on by theRespondent clearly do not support its position and arenot ambiguousin their terms. Indeed, much of the testi-mony adduced at the trial was an effort to create ambi-guity, not to explain it.The national agreement can provide the Respondentwith no basis for arguing that it has satisfied its obliga-tion to the unions with respect to the 52 downgradingsat issue herein.28The general function of the nationalagreementisnot to address the subject of wages or em-ployee classifications. By its terms, as well as the prac-tice of the parties, this agreement has left these mattersto separate local negotiations which arrive at separate26NLRBv C & C PlywoodCorp.,supra,Mastro Plasticsv.NLRB,350U.S. 270(1956);Perry Rubber Co,133NLRB 225 (1961);MilwaukeeSpring Division,268 NLRB 601(1983);Indianapolis PowerCo,273 NLRB1715(1985);Continental TelephoneCo., 274 NLRB1452(1985).27Morton Salt Co.,119 NLRB 1402(1958);NCR Corp., 271NLRB1212 (1984);Plasterers Local627 (HartConcrete),274 NLRB 1286(1985).28 Pettit testified that the management-rights clause in the local supple-ments were what gave the Respondent the right to take the unilateral ac-tions it took.The texts of these clauses in the Seattle and Chicago localagreements have not been made known to me.and differing wage scales. More -precisely, there is noth-ing in the management-rights clause in that agreement,styled "Cooperation," which talks of bumping, wages orjob classifications, and to infer that this clause addressesthese subjects is simply to ignore its language and to readinto it matters which are simply not there. If the Re-spondent has any basis for contending that it has satisfiedits bargainingobligations-and these obligations are 12 innumber with respect to UE locals-it must find its pre-rogatives, and corresponding waivers by various locals,in the several local supplements, where questions ofwages, classifications, and what to do in the event of fur-loughs,increases,and decreases in the work force arespecifically addressed.The bumping provisions in each of the three local sup-plementsare the provisions which the Respondent osten-sibly followed at each of its repair plants in order to ef-fectuate the downgradings. They are found in contractsections entitled "Decrease in Force" or having similartitles.In the Seattleagreement,the pertinent provisionbegins "when production schedules make it necessary toeffect a decrease in force" and goes on to outline what isto bedone insuch an instance. The procedure relied oninDetroit is found in a section entitled "Decrease inWorking Force," and subtitled "Layoff Procedure." Inthe Chicagoagreement,the relevant section is entitled"Decrease in Work Force" and begins with the phrase"in the event of a layoff, the Company shall give theUnion as much advance notice as possible ....In a re-duction inworking force, an employee will be permittedto replace an employee with less seniority . . . ." Not-withstandingMcRae's statement to union officials that"thiswas just like a layoff only no one is going to losehis job," there is nothing in any of these local supple-mentswhich remotely suggests that they cover situationsinwhich no one is being laid off. The use of these sec-tions to authorize wholesale grade reductions and a con-sequent restructuring of the wage scale is a gratuitous re-writing of the contracts and is a matter which should betaken up in collective bargaining at the time establishedfor collective bargaining, not for unilateral action subjectto a grievance procedure which leads only to a picketline.The procedures quoted above are bumping proce-dures.Bumping isa practice designed to ease the pain oflayoffs by giving a displaced employee a choice to take alower paying job in preference to having no job at all. InSeattle and Chicago, this is not the situation which arose.No one at those two plants was given any choice oftakinga lower rated job in preference to no job at all.They were simply told that their takehome pay wasbeing reduced, although many of them continued to dothe samework for less money than they were doing pre-viously.To fit a wage restructuring program into con-tract procedures obviously designed to meet a totally dif-ferentsituationis a torturing of the plain meaning of theprovisions.Language losesitsmeaningand collective bargainingitsfunction if language such as the above can bestretched in the manner suggested by the Respondent.Suchlanguagedoes not need to be interpreted; it is clear WESTINGHOUSE ELECTRIC CORP.and unambiguous and needs only to be read and appliedaswritten.In no way can it be deemed a clear and un-ambiguous waiver of bargaining over matters which arenot even addressed.To keep this language from 'being applied as written,the Respondent has taken great painsto describethe pastpractice of the Company with respect to downgradings,and to urge that this practice,as outlined,rather than theplain terms of, the agreement should be relied on to ab-solveWestinghouse of its obligation to bargain. In re-viewing this contention, one initial observation should bemade concering loose use of the phrase"past practice."Previous contract violations do not serve as precedentsfor future contract violations,nor do previous unfairlabor practices,timebarred from prosecution by Section10(b) of the Act, constitute viable past practices justify-ing further similar conduct. In presenting evidence of"past practice,"the Respondent persisted in blurring theessential and dispositive distinction involved in this case,namely, whether a layoff provision in a contract appliesto situations in which employees are not laid off but aresimply required to keep on working for less money.Generalities on this score,presented by certain corpo-rate officers,were not only fuzzy with respect to theprecise point at issue but were contradicted by specificinformation supplied by their plant managers at the af-fected plants.Pettit and Hester said that,throughout theWestinghouse system, the Company has always beencontractually allowed to reduce wages and to lay off in-dividuals in the manner followed at the three apparatusrepair plants. Necessarily involved in these general state-ments were situations in which layoffs also took place,situations arising in unrepresented plants, and situationsarising in other plants operating under other contracts.This is hardly past practice with respect to the threelocal supplements on which the Respondent must rely inthis case to excuse itself from bargaining about what itdid. In contrast to these statements, Hammond,the Seat-tlemanager,testified that,in his experience in the Seattleplant, he could remember only one time when an em-ployee was downgraded(other than for incompetence)when a layoff did not take place,and that was a tempo-rary demotion during a strike.Spevetz testified that, inhis 10 years in Detroit, no downgradings unaccompaniedby layoffshad ever occurred.Kauffunger and McRaebrought in, lists of previous downgradings of employeesin accordance with the layoff provisions of the Chicagocontract but, when pressed, they had to admit that mostof these instances involved bumpings which occurred ina layoff situation. Kauffunger admitted that it was quitepossible that, in Chicago,a demotion(other than forpoor performance)had never taken place except in alayoff situation.This is not evidence of past practice jus-tifying the use of thelayoff,provisions for wage restruc-turing purposes.It is past practice supporting the Gener-alCounsel's contention that these contract clauses arewholly irrelevant to the question here at issue becausetheyrelate, as their terms state,exclusively to layoffs andto nothing else.One other consideration in the area of past practice,hardly adverted to by, any of the, parties, should be keptinmind.Wages in each of these plants,and indeed in435most Westinghouse plants, are a combination of a keysheet and anemployee's labor grade.The key sheets,which are locallynegotiated and locally revised,estab-lishdollarfigures foreach grade.None of these keysheetswere revised,although,at each plant,overtureswere madeby company officialspreliminaryto the "re-distributions"to revise the key sheets,because wages atall of these plants were assertedly out of linewith whatthe competition was paying. `Midterm revisions in keysheet rates were uniformly rejected at all three plants,and what occurredthereafterwas an attemptto reap thebenefit ofmidterm revisions in key sheets through indi-rect means, because the Respondent recognized that anyunilateral revision of these scales during the terms of therespective contractswould be aclear and obvious viola-tion of Section8(d) of the Act.Attentionthen turned to labor grades.Respondent in-sists,and devotedmuch testimony to the fact that, noemployee has a contractright to holdany labor grade,nor is there any contractrighttomaintainany givennumber of laborgrades at any timein any plant. Laborgrades are assigned to job classifications,so a change ofan employee's job classificationbrings about a change inlaborgrade and hence a change in hishourlyearnings.At each plant, thereare a myriad of job classificationsand variousjob ladders,e.g.,winder,welder, fitter, etc.Within these job laddersthereare several classifications,depending on the complexityof the job and the skill re-quired.Job descriptionswere generallywritten at thecorporate headquarters in Pittsburgh.Mostof them arequite old. Theyare formulated in generalterms and at-tempt to lend a' patinaof objectivitytomatters which,withinwide parameters,are quite subjective.For in-stance, one classification says that an employee holdingthatposition must be ableto do"complex"work whileanemployee in the nexthigher ratedpositionmust beable to do"intricate" work of thesame general nature.Within each job' ladder,each classification includes all ofthework insimilar lowerrated positions.In, otherwords, a grade 9 fitter is requiredto do all of the workof a grade7 fitter, and thensome.The classification pro-gram_is,within limits,an effort to codify degreeof skillto be possessed rather thankind of work to be done.One thingwhich is not to be foundin writing,eitherin a contract,company manual,memo,or standard oper-ating procedure, 'ishow particularjob classifications areto be mated or meshed into particularwork in the shop.In a repairplant, the work to be done is of widely differ-ing complexityrequiringgreater or lesser degree of skilldepending on the itemthe employeeiscalled on torepair.Of necessity,a single assignmentinvolves varyingdegrees of skill, as well as differentkinds of skill. Therepair of a transformer may includework classified asgrade 11 work and it may include work also classified asgrade 5 work. How theRespondentarrives atevaluationof which classification of employeeshould be assigned toa particular job is a questionof management estimate.For instance, it is a matter' of shop practice, not contractrequirement,that the steam cleaning of a transformer isgrade 5 work while stripping,the staterisgrade 6 work.Since plants are calledon over and over again to do the 436DECISIONSOF NATIONALLABOR RELATIONS BOARDsame kind of repair work, assignments of employee byclassification have become a matter of shop practice, anda.more enduring practice than anything which wassquarely addressed by the parties in writing.The Respondent's principal economic complaint wasthat' it had to confront a situation sometimes described inGovernment circles as "grade creep." In other words,the Respondent was upset that, over a long period oftime, higher rated employees were repeatedly being as-signed to perform work that had formerly been per-formed, and which could be performed, by lower ratedemployees. As a result, labor costs to repair the sameitem had gradually increased because the work wasbeing done by higher priced workmen than before. Amajor purpose of the 1983-1984 redistribution was aneffort to correct grade creep.The problem with a unilateral correction of gradecreep, effectuated in the manner that it was done, is thatthe key sheets which established rates for each grade(and which are periodically revised) were negotiated in1982 at each of these plants against the backdrop of ex-isting shop practices, so key sheet rates which wereagreed on were set in light of assignments routinelybeing made, irrespective of whether those assignmentsstrictly complied with the language of written job classi-ficationswhich were in effect. Another facet of this situ-ation is also important to note. The mere fact that an em-ployee does not perform, during the course of a givenday or week, the complexity of work set forthin his as-signed classification has- not, in times past, brought abouta reduction in his labor grade.Respondent witnesses tes-tified to a rule of thumb that an employee should devoteat least 50 percent of his time to work requiring thehighest degree of skill in his classification. However, thiscould hardly be found to be a fixed practice. If an em-ployee was assigned, for a considerable period of time,work which was more difficult than what was requiredof him by his job description, he would be temporarilypaid at a higher rate. These payments were never morethan 5 percent of the Respondent's total wage cost. Notsurprisingly, when these wholesale demotions took place,TRA assignments increased. Since, with rare exception,employees were never demoted in grade except for in-competence, neglect of duty, or as part of the bumpingprocedure in a layoff situation, it is plain that, through-out all of these three apparatus repair plants, job classifi-cations followed the man, not the job, Spevetz to ' thecontrary notwithstanding.29When these classificationswere unilaterally reduced, the Respondent created a situ-ationwhich the Board addressed long ago inBergenPoint IronWorks,supra. It should come to thesame con-clusion here.Using the layoff provisions of local contracts or the"Cooperation" provision of the national agreement tojustify unilateral actions taken by the Respondent at Chi-cago and Seattle is plainly a posthoc rationalization of arefusal to bargain over a midterm reduction in wages andjob classifications. Such bargaining is required by theAct.Dust-Tex Service.,214 NLRB 398 (1974). Havingfailed to comply with this obligation, the Respondentherein violated Section 8(a)(1) and (5) of the Act.The Respondent's actionsinDetroit present a some-what different situation. In Detroit, 15 employees werelaid off on December 22 and some were not recalled forseveral months. One laid-off employee, Baker, is still outof work. In addition, six employees were reclassifieddownward but retained on the payroll. Two of thosewho were reclassified and retained-Kniffen and Ler-chenfeldt-grieved that they were doing the same workbefore their demotions as before but were being paidless.Their grievances were denied.The General Counsel does not challenge the right ofthe Respondent to lay off employees - on December 22,1983,without the necessity of negotiating the questionwith UE Local 957, since there are layoff provisions inthe Detroit contract which can be read to satisfy the Re-spondent'sbargainingobligation in that respect. Thethrust of the General Counsel's complaint in Detroit isthat,when the Respondent recalled 12 of the laid-off De-troit employees, it recalled all but 3 of them to differentand lower labor grades and wage rates than the onesthey enjoyed before they were laid off. In his view andthat of the Charging Party, this action constitutes a uni-lateral reduction in wages of bargaining unit employees,during the contract term, without bargaining. While ad-mitting the factual premises outlined by the GeneralCounsel, the Respondent contends that it satisfied its ob-ligation to bargain over this question by virtue of variouscontract provisions set forth above, and that it was freeunder those contracts to recall employees at lower wagerates than they held on their dates of layoff.The followingisa listingof the laid-off Detroit em-ployees in their order of recall, except for Kramer andGreen, who quit during the layoff. Included in this list-ing isthe seniority ranking of these employees, exceptfor Ferrell and Collett, whose personnel cards and se-niority ranking are not in the record:EmployeeSeniorityOld Labor GradeLabor Grade Upon Recall1.Stewart3Driver 9 ................................Welder 9*2.Krasic5Fitter 9 ..................................Fitter 53.Ferrell?Fitter 10 ................................Fitter 54. Peterson4Fitter 10 ................................Fitter 55.Wallace8Fitter 6 ..................................Janitor 16.Andrews6Fitter 11 ................................Fitter 57.Blaylock1Winder 10 .............................Winder 929 Spevetz testified that, at the time of the layoff, he kept two grade 11winders on the payroll although he did not have any grade 11 work forone of them,becausehe needed to have that kid of employee on handjust incase some more grade11windingwork came into the shop. Othermanagers also testified that these evaluations of the grades they neededreflected not only work which was in the shop but work they anticipatedgetting.Such testimony is in marked contrast to the contention thatgrades followed work, exceptin a TRAsituation WESTINGHOUSE ELECTRIC CORP.437EmployeeSeniorityOld Labor GradeLabor Grade Upon Recall8.Linton2Winder 11.............................Winder 99.Robinson9Fitter 6..................................Janitor 110.Wilson11Welder 11.............................Welder 911. Pettit10Fitter 5..................................Fitter 512.Collett7Fitter 5..................................Fitter 513. Baker7Winder 10.............................Not yet recalled*Subdesignationsof probationary (P), qualifying (Q), andstandard(S) are omittedas unnecessaryto this analysis.The GeneralCounsel arguesthat the differences set forthabove are merely an indirect way of doing what the Re-spondent did at Chicago and Seattle and they shouldsuffer thesame legal consequences.Certainly unilateralchanges in recalling procedures violate Section 8(a)(5) oftheAct,unless bargaininghas been excused,D.H.Farms Co.,supra, and an employer may not resort tosubterfugeto imposeunilateral changes in job classifica-tions,Limpco Mfg.Co.,supra,but subterfuge is a hardmatter to argue when motive is immaterial. The ultimatequestion here,as in Seattle andChicago, is whether theRespondent,in recallingemployees to different job clas-sifications and wage rates, was excused from bargainingover these differences by virtue of some provision orprovisions in outstanding labor agreements.The reducedwage rateswhich are the gravamen ofthe Detroit complaint, were not imposed until recall. Ac-cordingly, the layoff and bumping provisions of the De-troit contract are irrelevant to what took place thereaf-ter.They afford, none of the parties any support for theirrespective contentions. In the view of the General Coun-sel and the Charging Party, the question should thenarise as towhere in theagreementsbetween thesepartieshas the Union waived the right to bargain, and the Re-spondent acquired the right to recall, employees at lowerrates than they were paid before they were laid off. Ifthere are no such provisions, then, in their view,a unilat-eral reclassification of employees has taken placesimilarto the ones in Seattle and Detroit. The only difference isthat employees were working in two instances while inlayoff status in the other.The "Cooperation" section of the nationalagreementdoes not address this matter any more than it encom-passed the actions of the Respondent at Chicago and Se-attle. In Detroit,as in thoseother locations, wages andjob classifications were and are the subject of local nego-tiations and the cooperation section of the national agree-ment provides specifically that it "does not limit ormodify the rights of the parties under any other provi-sions[of the national agreement] or of the applicablelocal supplements."The only provision in the Detroit local supplement rel-ative to recalling employees is in the section entitled "In-crease inWorking Force." It reads as follows:1.Job openings will be filled in the following se-quence:a.First consideration will be given to the mostsenior qualified employee on the active senioritylistwho previously performed the open jobwithin the past twelve (12) months at standardrate and lost the job as a result of a reduction inforce.It then goes on to list the order of preference for fillingvacancies among other employees on the payroll and fi-nally provides:d. If the opening is not thus filled, consider-ation passesto the most senior qualified formeremployee on the inactive seniority list.e. If the job is not thus filled, the Companywill fill the job by other means at its discretion.All of the fitters who were laid off on December 22were recalled to Fitter 5 positions, an entry level_ job, orto a janitor job. They were recalled in the followingorder of seniority, omitting Ferrell and Collett, whoseseniority is unknown: 5, 4, 8, 6, 9, and 10. Whether theseunilateral departures from the contract requirement alsoconstitute an unfair labor practice was not placed in issuein this case.What was placedat issue iswhether the Re-spondent was obligated to bargain with the Union aboutthe labor grades at which it recalls employees and, if so,has it satisfiedthat obligation by the provisions of anyoutstanding contract.In resolving these questions, it must be rememberedthat an employee cannot be recalled to a job which doesnot exist. A grade 9 fitter cannot be recalled to a grade 9fitting job if there is no such opening. What occurredhere, in most instances, was that laid-off employees wereoffered lower-rated jobs than the ones they previouslyheld and were thus put in a position of taking it or leav-ing it.The same take-it-or-leave-it option faced severalemployees in two of the three previous layoffs at the De-troit plant, and most of them took lower rated jobs inpreferenceto remainingunemployed. Quite possibly, bythis strategem, the Respondent was generally accom-plishing, in an indirect way and over a period of time,what it tried to do directly and immediately in Chicagoand Seattle, namely, lowering the hourly earnings of itsemployees during a contract term without negotiatingthismove with the affected bargaining agents. However,similarity of result does not mandate a similar evaluationof the legality of what achieves that result.The simple fact is that the laid-off Detroit employeesto whom lower rated jobs were offered held no jobs andno labor grade classifications at the times they were of-fered employment. While a classification may follow theman and not the work, it can hardly follow him intolayoff status. Employees in Detroit were offered whatexisted and they could choose to accept it or not. Appar-ently two employees rejected the offers made to themand permanently separated themselves from the Re- 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's roster. A laid-off employee has no classifica-tion and no labor grade because he is out of work, so hisreturn to the payroll cannot be a reclassification fromone labor grade to another. It is a move from out-of-workstatusto the classification offered. Accordingly,the process of returning laid-off employees to the compa-ny payroll can hardly be deemed a reclassification inlabor grade about which bargaining is required. Hence,none of the laid-off Detroit employees were unilaterallyreclassified from their old grades to newer grades onrecall.They lost their old grades on the date of theirlayoff and held no grades until they were restored toduty. Unless the local contract provides that an employ-ee has the right to be recalled to the grade he vacated,and no such provision exists, it cannot be said that therecallof these individuals constituted a bargainablechange in wages or classifications. Hence, at Detroit, thefirst premise of an 8(a)(5) allegation, namely, that of uni-lateral change, has not been established. In light of theseconsiderations, I recommend that so much of the com-plaint that is addressed to the recall of Detroit employeesbe dismissed. 30On the foregoing findings of fact and on the entirerecord herein considered as a whole, I make the follow-ingCONCLUSIONS OF LAW1.Westinghouse Electric Corporation is now and at alltimes materialherein has been an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.United Electrical, Radio, and Machine Workers ofAmerica (UE), and its Locals- 957, 1105, and 1002, are,respectively, labor organizations within the meaning ofthe Act.3.All repair and maintenance employees of the Re-spondent at its Detroit, Seattle, and Chicago apparatusrepair or service plants, but excluding office clerical em-ployees, guards, professional employees, and supervisorsas defined in the Act, are, individually,unitsappropriatefor collective bargaining within the meaning of Section9(b) of the Act. The aforesaid employees, together withall production and maintenance employees, employed ateight otherWestinghouse plants which are currentlycovered by the national agreement between the Re-spondent and the United Electrical, Radio, and MachineWorkers of America (UE), exclusive of office clericalemployees, guards, professional employees, and supervi-sors as defined in the Act, also constitute a unit appropri-ate for collective bargaining within the meaning of Sec-tion 9(b) of the Act.4.At all times material herein, UE Locals 957, 1105,and 1002, respectively, have been the exclusive collectivebargaining representatives of all of the employees in therespective individual plant units found appropriate in30 The record is not sufficiently clear to support with any precision afording that recalled employees were doing the same work as before butat lower wages.If so, this might constitute the basis for a valid 8(aX5)finding, but this is not the basis of the General Counsel's case. In thesame vein,a violation of the furlough provisions in the local contractmight, under some circumstances,violatethe Act, butsuch is not thecase that was litigated herein.Conclusion of Law 3, for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act,and the United Electrical, Radio, and Machine Workersof America (UE), has been the exclusive collective bar-gaining representative of all of the employees in the na-tional unit set forth above in Conclusion of Law 3, forthe purposes of collective bargaining within the meaningof Section 9(a) of the Act.5.By unilaterally reclassifying bargaining unit employ-ees at the Chicago and Seattle apparatus repair plantsand reducing their wages, the Respondent herein violat-ed Section 8(a)(5) of the Act.6.The unfair labor practices set forth above in Con-clusion of Law 5 violate Section 8(a)(1) of the Act, andhave a close, intimate, and adverse effect on the freeflow of commerce, within the meaning of Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I will recommend that it berequired to cease and desist therefrom and to take otheraffirmative actions designed to effectuate the purposesand policies of the Act. The recommended Order willrequire that the Respondent cease and desist from unilat-erally reclassifying bargaining unit employees and reduc-ing their wages, and will require it to bargain collective-ly in good faith with the appropriatebargaining agents asthe representative of their employees. It will also requiretheRespondent to restore the job classifications andlabor grades of all illegally reclassified employees, and tomake them whole foranyloss of wages they may havesuffered by reason of the acts found herein to be illegal.The requirement to make employees whole will includeinterest on back wages due, computed in accordancewith the adjusted prime rate used by the Internal Reve-nue Service for the computation of tax payments.Olym-picMedical Corp.,250 NLRB 146 (1980);IsisPlumbingCo., 138 NLRB 716 (1962). I will also require the Re-spondent to post the usual notice advising its employeesof their rights and of the results in this case.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed31ORDERThe Respondent, Westinghouse Electric Corporation,Pittsburgh, Pennsylvania, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargaincollectively with United Elec-trical,Radio, and Machine Workers of America (UE),and its Locals: 1105 and 1002, as the exclusive collective-bargaining representatives of its repair and maintenanceemployees at its Seattle and Chicago plants, and as the31 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. WESTINGHOUSE ELECTRIC CORP.exclusivecollective-bargainingrepresentativeof itsrepair,production, and maintenance employees in itsUE-represented plants throughout the United States, ex-cluding office clerical employees, guards, professionalemployees, and supervisors as defined in the Act.(b)Unilaterally instituting reductions in job classifica-tions and labor grades without first notifying the collec-tive-bargaining representative and bargaining collectivelyin good faith concerning such changes.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the purposes and policies of the Act.(a)Recognize and, on request, bargain collectively ingood faith with the United Electrical, Radio, and Ma-chine Workers of America (UE), and its Locals 1105 and1002, as the exclusive collective-bargaining representa-tives of its repair, production, and maintenance employ-ees in the Chicago, Seattle, and national bargaining units,excluding office clerical employees, guards, professionalemployees, and supervisors as defined in the Act.(b) Restore to employees in its Seattle and Chicago ap-paratus repair plants the job classifications and wagerateswhich they lost about March 2, 1984, and makethem whole for any loss of pay or benefits which theyhave suffered by reason of the reductions, with interest.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll and other records necessary to analyze the amountsof backpay due under the terms of this Order.(d) Post at its Chicago, Illinois, and Seattle, Washing-ton, apparatus repair plants copies of the attached noticemarked "Appendix."32 Copies of said notice, on formsprovided by the Regional Directors for Regions 13 and19, shall be posted for 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the notices arenot altered,' defaced, or covered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.439IT IS FURTHER RECOMMENDED that insofar as anycomplaint consolidated for hearing herein alleges matterswhich have not been found to be violationsof the Act,the complaint is dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL, bargain collectively in good faith withUnitedElectrical,Radio, andMachineWorkers ofAmerica (UE), and its Locals 1105 and 1002, as the ex-clusive collective-bargaining representatives of our Seat-tle and Chicago apparatus repair plant employees, and ofthe employees in the national UE bargaining unit.WE WILL NOT unilaterally reduce the job classifica-tions and labor grades of our bargaining unit employees,and WE WILL bargain collectively in good faith with theappropriate bargaining agents concerning any proposedchanges in wages, hours, and terms and conditions ofemployment of our bargaining unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourrights guaranteed by Section 7 of the Act.WE WILL restore the job classifications and wage ratesof the employees in our Chicago and Seattle apparatusrepair plants which were reduced about March 2, 1984,and we will make them whole for any losses in wages orbenefitswhich they may have suffered by reason ofthose reductions in job classifications and wage rates,with interest.WESTINGHOUSE ELECTRIC CORPORATIONsa If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "